             Case 2:15-cr-00190-MCE Document 675 Filed 04/15/21 Page 1 of 3

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 AUDREY B. HEMESATH
   TANYA B. SYED
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:15-CR-190-MCE

12                                Plaintiff,            ORDER TO EXCLUDE TIME
                                                        PERIODS UNDER SPEEDY TRIAL ACT
13                         v.

14   CHRISTOPHER CASTLE,

15                               Defendants.

16

17          In response to the COVID-19 pandemic, the Court issued General Order Nos. 610, 611, 612,
18 613, 614, 615, 616, 617, 618, 620, 621, 624, 628, and 630 making findings and implementing temporary

19 emergency procedures, and these General Orders either remain in effect or have been superseded by a

20 subsequent General Order extending their provisions. Specifically, on May 13, 2020, the Court issued

21 General Order 618, suspending all jury trials until further notice. General Order 618 also further

22 authorized assigned District Judges to exclude time under the Speedy Trial Act with reference to the

23 Court’s prior General Order 611 issued on March 17, 2020, the Court’s subsequent declaration of a

24 judicial emergency based on 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April

25 16, 2020, continuing the Court’s judicial emergency for an additional one-year period and suspending

26 the time limits of 18 U.S.C. § 3161(c) until May 2, 2021.

27          This trial involves witnesses with high-risk factors, such as age and pre-existing medical
28 conditions. Several of the government’s essential witnesses are over the age of 60, placing them at


      ORDER TO EXCLUDE TIME PERIODS                      1
30    UNDER SPEEDY TRIAL ACT
             Case 2:15-cr-00190-MCE Document 675 Filed 04/15/21 Page 2 of 3

 1 significant risk of serious complications if they were to contract COVID-19. Other government

 2 witnesses have medical conditions placing them at severe risk of serious complications if they are

 3 infected. More than one of the government’s witnesses will have to travel from out of state, travel that

 4 will increase exposure to the virus both during travel, and potentially endanger the individuals those

 5 witnesses would come into contact with once they arrive. While a vaccine does exist for the COVID-19,

 6 as of April 8, 2021, only 19.4% of the total population has been fully vaccinated. See

 7 https://covid.cdc.gov/covid-data-tracker/#vaccinations. In California, each county is assigned to a tier

 8 based on its positivity rate, adjusted case rate, and health equity metric. Within the Eastern District of

 9 California, two counties remain at a widespread risk, seventeen counties remain at a substantial risk,

10 twelve counties remain at a moderate risk, and only two counties are at a minimal risk. See, e.g.

11 https://covid19.ca.gov/safer-economy/#county-status. The trial in this case cannot be conducted by

12 videoconferencing or telephone conferencing.

13          For the reasons stated above, on the record by the Court and the government in the status

14 conference on April 8, 2021 and in prior status conferences, and for the reasons stated in the

15 government’s prior motion to exclude time (ECF 633), the Court hereby finds that the continued

16 outbreak of COVID-19 and the facts specific to this case (and related General Orders of this Court and

17 guidance from the Centers for Disease Control and Prevention and state and local health officials)

18 collectively demonstrate facts that provide good cause for a finding of excludable time pursuant to the

19 Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///


      ORDER TO EXCLUDE TIME PERIODS                      2
30    UNDER SPEEDY TRIAL ACT
             Case 2:15-cr-00190-MCE Document 675 Filed 04/15/21 Page 3 of 3

 1          The Court further finds that: (i) the ends of justice served by the continuance outweigh the best

 2 interest of the public and defendant in a speedy trial; and (ii) failure to grant the continuance would

 3 result in a miscarriage of justice, given the coronavirus pandemic in the Eastern District of California

 4 and beyond, and the necessary steps being taken to avoid further transmission of the virus. Time is

 5 excluded under the Speedy Trial Act between April 19, 2021 and April 29, 2021.

 6          IT IS SO ORDERED.

 7

 8 Dated: April 14, 2021

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER TO EXCLUDE TIME PERIODS                      3
30    UNDER SPEEDY TRIAL ACT
